Citation Nr: 0517757	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  91-47 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to an initial compensable evaluation for 
reactive arthritis/Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
June 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1990 rating 
decision of the Department of Veterans Affairs (VA) Togus, 
Maine, Regional Office (RO).

The Board remanded this case to the RO in November 1992 for 
additional development.  In a May 1996 decision, the Board 
reopened the issue of entitlement to service connection for a 
back and hip disability and remanded the issue for additional 
development.  In March 1997, the Board remanded the case once 
again. The issue of entitlement to service connection for a 
low back and hip disorder was essentially held in abeyance, 
on the basis that it was inextricably intertwined with the 
issue of whether an initial rating exceeding zero percent was 
warranted for the service-connected reactive 
arthritis/Reiter's syndrome.

In November 2000, the Board denied the veteran's claims.  The 
veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).  
In September 2001 the Court granted a Joint Motion by the 
parties to vacate and remand the veteran's case for 
compliance with newly enacted law.  In June 2003 the 
veteran's case was remanded to the RO in compliance with the 
Joint Motion.  

The Board observes that while the case was in remand status, 
the RO granted service connection for  osteoarthritis of the 
lumbosacral spine.  The Board has therefore recharacterized 
the service connection issue as that for a bilateral hip 
disability.

The case was returned to the Board in June 2005 for further 
appellate consideration.

The veteran testified at hearings before RO personnel in 
January 1986 and March 1991.  Transcripts of those hearings 
have been associated with the claims folders.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's bilateral hip pathology is not shown to be 
related to his military service.

3.  The competent medical evidence of record does not 
indicate that the service-connected reactive 
arthritis/Reiter's syndrome is active and productive of at 
least one or two exacerbations a year.


CONCLUSIONS OF LAW

1.  Bilateral hip disability is not due to disease or injury 
that was incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  An initial compensable evaluation for reactive 
arthritis/Reiter's syndrome is not warranted.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Part 4, Diagnostic Code 5002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in May 
1987, well before the enactment of the VCAA.  A September 
1990 rating action awarded service connection for Reiter's 
syndrome.

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  Supplemental 
statements of the case dated in May 1991, July 1991, June 
1993, August 1996, March 2000, and April 2005 provided notice 
to the veteran of the evidence of record regarding his claims 
and why this evidence was insufficient to award the benefits 
sought.

Moreover, letters dated in August 1987, October 1990, 
November 1990, November 2002, and June 2003 also instructed 
veteran regarding the evidence necessary to substantiate his 
claims and requested that he identify evidence supportive of 
the claims.  

The Board's November 1992, May 1996, March 1997, and June 
2003 remands also provided guidance pertaining to the 
evidence and information necessary to substantiate the 
claims.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
The veteran has been afforded various VA examinations.  
Records from the Social Security Administration were sought; 
however, that agency has informed VA that it has no records 
pertaining to the veteran.  Independent medical opinions have 
been sought.  Moreover, the veteran has been afforded the 
opportunity to testify at hearings before RO personnel.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

A.  Service Connection for Bilateral Hip Disability

Factual Background

The veteran contends that he suffers from a hip disorder that 
should be service-connected, as it is his belief that this 
condition is a sequelae of an episode of meningococcemia that 
he suffered during service, in December 1969.

Review of the veteran's service medical records reveals that 
in December 1969 the veteran was hospitalized with multiple 
complaints that included fever, aching of multiple joints and 
muscles, diarrhea, and abdominal cramps.  The initial 
impression was meningeal toxemia but in January 1970 the 
discharge diagnosis was meningococcemia.

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to his 
hips.  Upon discharge examination in May 1970, the veteran 
endorsed swollen or painful joints.  However, no complaints 
specific to his hips were recorded, and his lower extremities 
were found to be normal on physical examination.

The earliest post service medical evidence in the files 
showing complaints of any hip problem is contained in a 
private medical record from O.L.H., M.D.  In September 1976 
the veteran reported that he had been working on a lobster 
boat and that the constant rocking and heaving of the boat 
resulted in left leg and hip pain.  No assessment pertaining 
to the hips was made.  

A January 1977 treatment note from the same private physician 
indicates that the veteran's hip was within normal limits, 
and that the veteran had been reassured of that finding.

Subsequent private medical records indicate repeated 
complaints of back pain.

In January 1983, Dr. O.L.H. described, with more clarity than 
he had previously, the physical intensity associated with the 
occupation in which the veteran was engaged in at the time.  
According to this record, the veteran was complaining of 
bilateral knee pain after working extremely vigorously for a 
prolonged period of time.  In the examiner's opinion, there 
was tendonitis that was related to heavy use.

A September 1984 treatment record from Dr. O.L.H. indicates 
that the veteran had been engaged in vigorous work and 
complained of some low back pain without neurologic symptoms 
into the lower extremities.  Internal and external rotation 
of the hips was full, and knee jerks, ankle jerks, and 
dorsiflexion of the great toes, were all intact.  The 
assessment was listed as minor low back pain, with no signs 
of any more serious problems at that time.

According to a May 1985 VA medical examination report, the 
veteran said that he was a woodsman who also worked 
intermittently at fishing and shrimping.  He also stated that 
he had suffered from low back pain, with radiation over both 
hips in a dull diffuse manner, since an in-service episode of 
meningitis in December 1969, and that he had been told by a 
physician that the low back pain was possibly due to nerve 
damage.  He complained of constant pain, aggravated by 
stooping, bending, and riding in a car.  Following 
examination, the impressions were post-recovery from spinal 
meningitis, 1969, and complaints of dull low back pain 
radiating over the iliac crests, with a normal neurological 
examination.

A December 1989 VA medical examination report reveals that 
the veteran complained of low back pain whenever he was very 
active.  The examiner indicated that prior X-rays of the 
veteran's back had been normal.  The examination of the 
veteran's extremities was unremarkable, with no abnormalities 
of the joints and full range of motion of all joints, and no 
evidence of redness, swelling, or edema.  The neurological, 
strength and reflexes examination was characterized as 
intact, and the back was noted to have a full range of 
motion, without tenderness.  The pertinent impression was 
listed as chronic low back pain, secondary to muscular 
strain, with no physical findings.

In a June 1990 statement, a VA physician indicated that, 
after reviewing the veteran's files and discussing the case 
with the physician who examined the veteran in December 1989, 
it was her opinion that the veteran had active diagnoses that 
included chronic low back pain, but that his current 
arthritic problems were not likely to be related to the in-
service episode of meningococcemia.

VA medical records reflecting a March 1991 hospitalization 
due to complaints of loss of sensation in the left thumb and 
left great toe, for which a diagnosis of a possible 
peripheral neuropathy was rendered on discharge, reveal 
complaints of painful knees and heels and an impression of 
arthralgias involving primarily the large joints.  

A March 1994 VA outpatient medical record reflects a referral 
for further evaluation of the veteran's complaints of chronic 
musculoskeletal pain syndrome, with low back pain, and a 
provisional diagnosis of a possible, or questionable 
radiculopathy.  
Expert medical opinions were sought by VA.  A March 1995 
statement from a physician at the Northwestern University 
Medical School Department of Neurology indicated that the 
veteran had reported over the years numerous arthralgic 
complaints, often associated with significant physical 
activity such as playing basketball, and pain developed while 
working on a boat or a car.  This medical expert stated that 
he could not relate these various arthralgias to the 
veteran's meningococcemia.  He also stated that while 
arthralgias certainly accompany meningococcemia, it was usual 
that they resolved following successful therapy of the 
illness, and many of his symptoms did not appear in the 
absence of potential traumatic causes until a number of years 
following his illness.  He stated that he had difficulty 
relating the veteran's arthritic complaints to his 
meningococcemia.

A second medical opinion, dated in March 1996, was rendered 
by a physician from the Virginia Commonwealth University 
Medical College of Virginia Division of Infectious Diseases.  
She indicated that she had reviewed the evidence in the files 
and that, in her opinion, the veteran had suffered from 
meningococcemia without meningitis during service, and that 
there was no objective evidence of any residual disorders or 
sequelae in any body system as a result of the veteran's in-
service episode of meningococcal bacteremia.  She also stated 
that none of the conditions for which the veteran sought 
service connection, to include the claimed low back and hip 
condition were related to the episode of meningococcal 
bacteremia which occurred during service in 1969.

An August 1997 VA medical examination report noted complaints 
of low back pain, with radiation into the chest and into both 
buttocks; objective findings of essentially normal low back 
and hips; an impression of myofascial syndrome, shoulder 
girdle and low back, mild; and a comment to the effect that 
the above pathology was nonspecific and could not be related 
to an arthritic condition of any type, and that the veteran's 
hips and low back were normal.  

The report of a VA medical examination conducted in October 
1997 to evaluate the service-connected Reiter's syndrome 
reveals again complaints of low back pain, objective findings 
of good flexion and rotation of the hips, full anterior 
flexion of the lumbosacral spine, and impressions of no 
evidence of sacroilitis or chronic arthritis, and mechanical 
pain in the knees and back with high impact or prolonged 
standing on hard floors.  The examiner commented that she had 
no specific interventions to recommend for the veteran's 
musculoskeletal pain, and that she would encourage activity 
and exercise.

A September 1998 VA medical examination report reveals 
further complaints of pain in the hips, precipitated by heavy 
lifting, walking on hard floors, and standing for protracted 
periods of time.  On physical examination, passive external 
rotation of the veteran's hips was to about 60 degrees, and 
the veteran could almost bring the thigh to the table in the 
lateral aspect.  Internal hip rotation his hips was without 
pain to at least 30 degrees, and the veteran was able to 
cross one thigh completely over the other.  The sacroiliac 
joints allowed full abduction of the leg with extension off 
the table without pain.  The lumbar spine had normal 
appearance, and was not tender to palpation or percussion.  
The hips appeared to be at the same height, the gait was 
fluid and normal, and the veteran was able to squat and arise 
from a squat without difficulty.  X-Rays revealed mild to 
moderate degenerative changes, with mild narrowing at the L5-
S1 level, and the impressions included osteoarthritis of the 
lumbosacral spine.

VA rheumatology progress notes dated from April 2000 to 
January 2003 reflect no complaints referable to the veteran's 
hips.

In a June 2002 letter, W.E.J., M.D. indicated that he had 
thoroughly reviewed the VA files of the veteran.  He noted 
that the veteran had complained of severe low back pain in 
April 1970, after working out in the gym.  He was 
subsequently seen for further back pain and given a diagnosis 
of radiculopathy of the L2-3 region.  The physician noted 
that there were many occasions of back pain, left hip pain, 
and knee pain after the veteran left military service.  He 
specifically noted records pertaining to the veteran's back 
complaints.  He concluded that the veteran had osteoarthritis 
and that it was as likely as not that there was a service 
connection to the disease since in has a slow, insidious 
onset that can span decades.  He again pointed out that the 
veteran had documented back pain and spinal tenderness while 
in service.

A January 2003 VA progress note reflects the veteran's 
complaints of difficulty with his neck.  The provider noted 
that moderate degenerative changes had been recently 
assessed.  The veteran also complained of problems with his 
shoulders, to include decreased range of motion and pain.  He 
made no mention of his hips.  The impression was degenerative 
arthritis of the cervical spine and history of Reiter's 
syndrome.

Upon VA examination in February 2003, the veteran complained 
of pain in various joints, but did not indicate his hips.  On 
physical examination, the veteran carried out heel and toe 
walking without difficulty.  Range of motion testing of the 
hips was carried out without indication of tenderness.  An 
associated X-ray report indicates that there was mild 
narrowing of the joint space in the pelvis.  No acute 
fractures or dislocations were found.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Based upon the above discussion, the Board concludes that 
service connection for a bilateral hip disability is not 
warranted.  Significantly, there is no competent evidence 
linking any hip disability to the veteran's military service, 
or to a service-connected disability.  In this regard, the 
Board notes that the veteran had no complaints referable to 
his hips during active military service.  In fact, the first 
indication of problems with his hips dates to private 
treatment notes dated in September 1976, when the veteran 
complained of left hip pain due to his work on a lobster 
boat.  However, a January 1977 private treatment note 
reflects that the veteran's hip was within normal limits.  It 
was not until January 2004, many years after the veteran's 
discharge from service, that an X-ray revealed mild narrowing 
of the joint space in the pelvis.  At that time, range of 
motion testing of the hips was carried out without 
tenderness.

Moreover, there is no competent medical evidence indicating 
that the veteran's claimed hip disability is related or due 
to the meningococcemia he suffered in service, or to any 
service-connected disability.  Not only is the record devoid 
of any such competent evidence, but at least two medical 
experts who have thoroughly examined the files have directly 
addressed the veteran's contentions but found that the 
veteran's arthritic complaints are not related to his in-
service episode of meningococcemia.

In sum, although the veteran believes that has low back and 
hip disability which is causally related to his in-service 
episode of meningococcemia or spinal meningitis, there is no 
competent evidence supporting such contention.  Rather, the 
medical opinions that have been sought to further assist the 
veteran in the development of his claims simply negated the 
existence of the claimed nexus, one of them going as far as 
suggesting post-service onset due to trauma.  In view of 
these findings, the Board concludes that service connection 
for a bilateral hip disability is not warranted.

B.  Initial Evaluation for Reactive Arthritis/Reiter's 
Syndrome

Factual Background

As discussed earlier in this decision, the record shows that 
the veteran was hospitalized during service between December 
1969 and January 1970, with an initial impression of 
meningeal toxemia, and a discharge diagnosis of 
meningococcemia.  After a series of VA medical examinations 
that were conducted in 1988 and 1989, and a VA Central Office 
recommendation, in September 1990 the RO granted service 
connection for reactive arthritis/Reiter's syndrome, assigned 
a noncompensable evaluation.

The Board will hereafter discuss the contents of the 
pertinent medical reports on which that initial 
noncompensable rating was based, as well as the contents of 
all pertinent medical reports that were produced thereafter 
to clarify both the pertinent diagnosis and the severity of 
the service-connected condition.

"Reiter's syndrome" has been defined as "a triad of symptoms 
of unknown etiology . . . chiefly affecting young men, and 
usually running a self-limited but relapsing course.  Most 
affected patients have increased levels of histocompatibility 
antigen HLA-B27.  It possibly represents an abnormal immune 
response to certain infections, perhaps related to hereditary 
susceptibility."  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The record shows that the veteran was hospitalized by VA in 
October 1988 for evaluation of possible Reiter's disease, and 
a diagnosis of reactive arthritis was rendered.

In an August 1989 statement, a VA neurologist expressed an 
opinion to the effect that the veteran's diagnosed condition 
of Reiter's syndrome was secondary to the meningitis for 
which he was treated during service.

Another VA medical examination was conducted, in December 
1989, with attention to behavioral problems, reactive 
arthritis, Reiter's syndrome.  The examining physician opined 
that the veteran carried a diagnosis of reactive arthritis in 
his medical records, but that he could not be certain of the 
meaning of that diagnosis, since the medical record indicated 
that the veteran was HLAB 27 negative.  He also noted that 
the veteran did not have an elevated rheumatoid factor or 
ANA, and back X-rays had been normal.  This physician also 
indicated that he was not certain how the diagnosis of 
Reiter's syndrome was reached and that he was not certain 
that the veteran did have Reiter's.  He concluded that he was 
uncertain of the veteran's rheumatologic diagnosis and 
referred the reader to the October 1988 VA records.  He 
indicated that the diagnosis was chronic reactive arthritis, 
and indicated that he did not find Reiter's syndrome as a 
diagnosis.

In the March 1995 medical opinion discussed above, a private 
specialist in multiple sclerosis and other neurological 
disorders, indicated that his review of the entire evidence 
in the file revealed that it was not possible to be certain 
whether the veteran had had meningococcemia without 
meningitis, or with associated meningitis, during service, 
although the constitutional symptoms reported at that earlier 
time had been entirely consistent with the diagnosis that was 
rendered.  He noted that the October 1988 work-up for a 
possible diagnosis of Reiter's syndrome had been non- 
revealing, and that an August 1989 examination had revealed 
what appeared to be a sequelae of the in-service 
meningococcemia in the form of behavioral abnormalities and 
possibly arthritis and Reiter's syndrome.  In the expert's 
opinion, it was not clear by these records whether the 
veteran did, in fact, have meningitis, though the possibility 
could not be absolutely excluded.  He noted that the veteran 
had had a number of symptoms that were consistent with 
systemic immunologic illness, but no specific rheumatologic 
diagnosis appeared to have been established and, in this 
regard, the expert indicated that, with respect to Reiter's 
syndrome, there were notes to suggest that the diagnosis was 
not appropriate.

In the previously discussed March 1996 medical opinion, a 
private specialist in infectious diseases, concluded that the 
veteran had suffered from meningococcemia without meningitis 
during service.  She stated that there was no objective 
evidence of any residual disorders or sequelae in any body 
system as a result of the meningococcal bacteremia.  She 
indicated that although neurological and behavioral sequelae 
could occur as a result of bacterial meningitis in children 
and occasionally adults, the record did not support a 
diagnosis of meningitis in the veteran.

The August 1997 VA medical examination revealed complaints of 
pain in multiple joints of the body but the examination was 
essentially negative other than for evidence of 
patellofemoral crepitation, uniformly diminished deep tendon 
reflexes in the upper extremities and multiple trigger points 
involving the trapezius muscle.  There were normal X-Rays of 
the hips and knees, and an impression of moderate bilateral 
chondromalacia patellae and myofascial syndrome in the 
shoulder girdle and low back.  The examining physician 
indicated that the veteran's pathology was nonspecific and 
could not be related to an arthritic condition of any type, 
and that the veteran's hips and low back were normal.

The October 1997 VA medical examination revealed patches of 
erythematous skin on the face, very dry hand dermatitis with 
fissuring and peeling, very early mild osteoarthritic 
enlargement of several joints in the hands, and slight 
osteoarthritic type enlargement of the great and fifth toes. 
The examiner found no evidence of sacroilitis or chronic 
arthritis.  He noted mechanical pain in the knees and back 
with high impact or prolonged standing, hand dermatitis, and 
anxiety state.  He had no specific interventions to recommend 
for the veteran's musculoskeletal pain, but would encourage 
activity and exercise for range of motion muscle 
strengthening.  He did not find evidence of Reiter's syndrome 
as he understood its definition.

The September 1998 VA medical examination revealed complaints 
of pain in the knees and hips, and stiffness in the hips, 
precipitated by factors such as heavy lifting and walking on 
hard floors, as well as the fact that the veteran denied 
having any specific constitutional symptoms related to 
episodes of increased joint pain.  As was noted in prior 
reports, the medical examination revealed certain 
abnormalities in joints of the veteran's musculoskeletal 
system, which were, however, not felt to be a manifestation 
of the service-connected reactive arthritis/Reiter's 
syndrome.  The examiner diagnosed osteoarthritis of the 
hands, C-Spine, lumbosacral spine, knees, and forefeet with 
slight crepitance at the shoulders suggesting some soft 
tissue thickening.  He concluded that there was no evidence 
of inflammatory reactive arthropathy and no evidence of 
Reiter's syndrome.  He indicated that at the time, the joint 
findings were not those of an inflammatory reactive 
arthropathy or Reiter's syndrome.

An April 2000 VA rheumatology progress note shows that the 
veteran suffered from polyarticular joint pain.  He denied 
morning stiffness and night pain.  He complained specifically 
of knee, right shoulder, and neck pain.  The provider noted 
that approximately 15 years previously, the veteran presented 
with multiple joint complaints and a history of reactive 
arthritis, but that the diagnosis of reactive arthritis was 
no longer apparent.  The impression was polyarticular joint 
pain.  Subsequent progress notes indicate that the veteran 
was seen every three months with the same impression.  

A November 2002 VA rheumatology progress note indicates a 
history of Reiter's disease.  

A January 2003 VA progress note indicates a history of 
Reiter's syndrome, apparently as a result of the veteran's 
report.

A February 2003 VA progress note indicates the veteran's 
complaints of difficulty with his neck and shoulders.  New 
medications were recommended, and the impression was history 
of Reiter's disease.

On VA examination in February 2003, the examiner noted that 
he reviewed the entire medical record.  The veteran reported 
that he had difficulty lifting his right arm.  The examiner 
also noted complaints of pain in the veteran's ankles, knees 
and low back.  Carpal tunnel syndrome of the left wrist was 
also noted.  The veteran reported episodes of losing the 
feeling in both hands and feet, but the examiner noted that 
such symptoms were not in a particular radicular or nerve 
distribution.  The veteran indicated that the pain in his 
back and knees was the most persistent and had been present 
since his illness in service.  The examiner noted that over 
the years, there had been intermittent involvement of the 
neck, temporomandibular joint, shoulders and ankles.  The 
veteran used no assistive devices for ambulation, and 
reported that he could walk up to two miles at a time.  He 
reported that he had difficulty with activities of daily 
living such as housework that required a rotational motion 
through the shoulders.  

Physical examination revealed ambulation without assistive 
devices, with normal gait and posture.  There was pain on 
motion in the lumbosacral spine and the right shoulder.  The 
veteran was intact on screening neurological testing.  The 
impression was degenerative arthritis, with principal 
involvement of the lumbosacral spine, cervical spine, hands, 
and right shoulder.  The examiner found no specific evidence 
on clinical examination to either confirm or eliminate the 
diagnosis of inflammatory reactive arthropathy or Reiter's 
syndrome as an active process.  He noted that although the 
veteran had subjective complaints consistent with a Sjogren's 
type syndrome and had a minimal degree of sacroilitis, it 
appeared that most of the current symptoms resulting in 
disability arose from a moderately advanced degenerative or 
osteoarthritis involving the cervical, dorsal, and lumbar 
spine.  He also indicated that the veteran's right shoulder 
symptoms most likely originated from involvement of the facet 
joints of Luschka in the cervical spine.  He indicated that 
while the structural changes apparent on X-ray examination 
produced a moderate degree of physical impairment on a 
structural basis, they did not result in systemic symptoms 
such as anemia and weight loss.  He did agree with the 
opinion of Dr. W.E.J., who had indicated that the veteran's 
back and spine complaints in service were related to his 
current arthritis of the back.

The veteran also underwent a VA examination in January 2004.  
He reported that he had been diagnosed with meningococcal 
meningitis or meningococcal septicemia in December 1969.  He 
denied morning stiffness and endorsed low back pain, mainly 
worse at the end of the day.  The examiner noted a history of 
knee and hip pain.  He also noted that the veteran carried a 
diagnosis of reactive arthritis with a history of 
gastrointestinal dysfunction.  He indicated that there was no 
history of uveitis, iritis or urethritis.  The diagnosis was 
reactive arthritis/Reiter's syndrome.  The examiner also 
noted a history of meningococcal meningitis and 
meningococcemia.  

In a July 2004 addendum, the examiner stated that the veteran 
had a diagnosis consistent with reactive arthritis.  He 
indicated that there was sclerotic narrowing of both 
sacroiliac joints and mild narrowing of the joint space 
consistent with degenerative joint disease of the hips.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's reactive arthritis/Reiter's syndrome is rated 
by analogy, under 38 C.F.R. § 4.71a, Part 4,Diagnostic Code 
5002 of the Schedule, for the rating of rheumatoid (atrophic) 
arthritis.  The criteria under that Diagnostic Code is as 
follows:



5002
Arthritis rheumatoid (atrophic) as an active process

With constitutional manifestations associated 
with active joint involvement, totally 
incapacitating
100

Less than criteria for 100% but with weight loss 
and anemia productive of severe impairment of 
health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser 
number over prolonged periods
60

Symptom combinations productive of definite 
impairment of health objectively supported by 
examination findings or incapacitating 
exacerbations occurring 3 or more times a year
40

One or two exacerbations a year in a well-
established diagnosis
20

For chronic residuals: For residuals such as 
limitation of motion or ankylosis, favorable or 
unfavorable, rate under the appropriate diagnostic 
codes for the specific joints involved. Where, 
however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for 
each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5002. Limitation of 
motion must be objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence 
of painful motion.
Note: The ratings for the active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis. Assign the higher evaluation.
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2004).

Here, the RO has assigned a noncompensable rating because 38 
C.F.R. § 4.31 mandates that, in every instance where the 
Schedule does not provide a zero percent rating in a specific 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The Board notes that service connection has recently been 
granted for the veteran's lumbosacral disability.  As such, 
symptoms attributable to the service-connected low back 
disability will not considered in the evaluation of the 
service-connected Reiter's syndrome.  38 C.F.R. § 4.14.

The medical evidence in the files shows, as thoroughly 
discussed earlier in this decision, that the accuracy of the 
Reiter's diagnosis has been seriously questioned and that 
while the reactive arthritis diagnosis has been confirmed, 
the arthritic ailments that have been affecting the veteran 
have not been found to represent symptomatology of the 
service-connected medical condition.  Specifically, the 
author of the March 1995 expert medical opinion pointed out 
that while the veteran had a number of symptoms consistent 
with systemic immunologic illness, no specific rheumatologic 
diagnosis had been established, and there were notes to 
suggest that a diagnosis of Reiter's syndrome was not 
appropriate.  The August 1997 VA examiner indicated that the 
veteran's pathology was nonspecific and could not be related 
to an arthritic condition of any type.  The October 1997 VA 
examiner did not find evidence of Reiter's syndrome as he 
understood the definition.  Further, the September 1998 VA 
examiner noted that although there was evidence in the record 
of certain abnormalities in the veteran's musculoskeletal 
system, they were not felt to be manifestations of the 
veteran's service-connected reactive arthritis/Reiter's 
syndrome.  He pointed out that there was no evidence of 
inflammatory reactive arthropathy and no evidence of Reiter's 
syndrome.  Finally, the February 2003 VA examiner indicated 
that most of the veteran's symptoms resulting in disability 
arose from moderately advanced degenerative or osteoarthritis 
involving the cervical, dorsal, and lumbar spine.  He noted 
that the veteran did not suffer from systemic symptoms such 
as anemia and weight loss.

The Board notes that for a 20 percent rating to be warranted 
in this case, the veteran would have to have a well 
established diagnosis, and evidence of at least one or two 
exacerbations a year in an active process.  Again, although 
the veteran has been seen by a VA rheumatology clinic on a 
regular basis, the medical evidence does not show that those 
minimum criteria are met.  The evidence simply does not 
reflect that the veteran suffers from exacerbations of this 
service-connected disability.  Rather, the vast majority of 
the evidence directly indicates that the veteran's symptoms 
are not related to any reactive or inflammatory process.  
Consequently, the Board concludes that an initial compensable 
rating for the service-connected reactive arthritis/Reiter's 
syndrome is not warranted.


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to an initial compensable evaluation for reactive 
arthritis/Reiter's syndrome is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


